Judgment affirmed, with costs. All concur, except Crosby, P. J., and Taylor, J., who dissent and vote for reversal and for dismissal of the claim on the grounds as a matter of law there was no negligence upon the part of the State; as matter of law decedent was guilty of contributory negligence; and, in any event, decedent was at most a bare licensee. (The judgment awards damages for the death of claimant’s intestate resulting by reason of dangerous condition of swimming beach.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.